  8:20-cr-00104-RFR-MDN Doc # 115 Filed: 09/16/21 Page 1 of 1 - Page ID # 642




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                      8:20CR104
       vs.
                                                              MOTION TO RESTRICT
JONATHAN DANIEL ROONEY,

                       Defendant.


       COMES NOW the United States of America, by and through the United States Attorney

and the undersigned Assistant United States Attorney, and moves this Court to restrict the

Government’s Argument on Admissibility of 404(b) Evidence regarding the above-captioned

defendant.


                                                     UNITED STATES OF AMERICA, Plaintiff

                                                     JAN W. SHARP
                                                     Acting United States Attorney
                                                     District of Nebraska

                                              By:    s/ Lecia E. Wright
                                                     LECIA E. WRIGHT, #24562
                                                     Assistant U.S. Attorney
                                                     1620 Dodge Street, Suite 1400
                                                     Omaha, NE 68102-1506
                                                     Tel: (402) 661-3700
                                                     E-mail: Lecia.Wright@usdoj.gov

                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which sent notification of such filing to all
registered participants.

                                                     s/ Lecia Wright
                                                     Assistant U.S. Attorney
